Citation Nr: 1605469	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  05-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a left heel spur and left knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a left heel spur and left knee disability. 

3.  Entitlement to service connection for a left hip disability, to include as secondary to a left heel spur and left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left heel spur and left knee disability.

5.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.

6.  Entitlement to service connection for a dental disability, to include as secondary to a psychiatric disability.

7.  Whether new or material evidence has been received to reopen a claim for service connection for hypothyroidism.

8.  Entitlement to a rating in excess of 30 percent for a total left knee replacement as of May 1, 2011.  

9.  Entitlement to an initial rating in excess of 10 percent for a left knee disability based on limitation of flexion prior to March 23, 2010.

10.  Entitlement to an initial rating in excess of 10 percent for a left knee disability based upon instability prior to March 23, 2010.

11.  Entitlement to a rating in excess of 10 percent for a left heel spur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1978, and from March 1991 to July 1991.  She also had reserve duty in the Pennsylvania Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and January 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefits sought.  

In May 2008, a hearing was held at the RO before a Decision Review Officer DRO of the RO.  This matter was remanded by the Board in June 2010 for additional development.  

During the course of the appeal, the RO, after additional development, granted service connection for the claims concerning a psychiatric disability, right ankle disability, left ankle disability, and right foot plantar fasciitis, in an August 2011 rating decision.  Therefore, the Board finds that the full benefit sought on appeal was granted for those claims, and thus, those claims are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

On October 2011, the Veteran submitted correspondence indicating that she requested a hearing before the Board at her local RO.  

A September 2015 correspondence from the RO indicates that the Veteran has been placed on a waiting list for an in-person hearing before the Board.  At this time, as the Veteran's hearing has not been scheduled, it would be premature to decide any issue on appeal until the Veteran has been provided her requested hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

